Citation Nr: 0831548	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease with coronary artery bypass graft 
associated with diabetes mellitus.  

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension associated with diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to March 
1976.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In March 2005, the veteran perfected an appeal to the Board 
as to the evaluation assigned for service-connected erectile 
dysfunction and a denial of service connection for neuropathy 
of the lower extremities.  In a written statement received by 
VA in August 2005, the veteran withdrew his appeal as to 
those issues.  Hence, those issues are not before the Board.  
See 38 C.F.R. § 20.204 (2007).  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus does not require insulin.  

2.  The veteran's coronary artery disease with coronary 
artery bypass graft does not result in chronic congestive 
heart failure or in left ventricular dysfunction with 
ejection fraction of less than 30 percent; and a workload of 
3 metabolic equivalents (METs) or less does not result in 
dyspnea, fatigue, angina, dizziness, or syncope.  

3.  The veteran's hypertension results in diastolic pressures 
predominantly less than 90 millimeters of mercury and 
systolic pressures predominantly less than 190 millimeters of 
mercury.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§  
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2007).  

2.  The criteria for an evaluation in excess of 60 percent 
for coronary artery disease with coronary artery bypass graft 
associated with diabetes mellitus have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension associated with diabetes mellitus have not 
been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Diabetes mellitus

Service connection for diabetes mellitus was established by a 
rating decision dated in August 2002.  The RO assigned an 
evaluation of 20 percent disabling and that rating remained 
in effect until the veteran filed his current claim for an 
increased rating in March 2004.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 
percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  Id.  

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Id.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Id.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Id.  Note (2) provides that, 
when diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  Id.  

In June 2004 the veteran underwent a VA examination to 
determine the severity of his diabetes mellitus.  
Importantly, the medications listed by the examiner do not 
include insulin.  Nor does the record contain any other 
evidence that treatment for the veteran's diabetes includes 
insulin.  Rather his medication lists indicate only Metformin 
as treatment for blood glucose abnormalities.  

In February 2008, the veteran again underwent VA examination 
with regard to his diabetes.  The examiner reported that the 
veteran treats his diabetes with diet and Metformin and has 
no diabetic kidney or eye involvement.  An impression was 
rendered of diabetes mellitus, Type II, non-insulin dependent 
and well controlled.  The veteran's diabetes did not required 
insulin at the time of this examination.  There was no 
history of acidosis and the examiner stated that the 
veteran's activities were not restricted due to his diabetes.  
Finally, the examiner stated that the veteran's symptoms 
include episodes of blood sugar depression twice per week, 
which the veteran treats by eating crackers.  

No other evidence of record shows that the veteran requires 
insulin for the treatment of his diabetes, nor has he stated 
that he treats his diabetes with insulin.  This is compelling 
evidence that the veteran's diabetes does not require 
insulin.  There is no evidence to the contrary.  

Because evaluations higher than 20 percent disabling for 
diabetes mellitus include a criterion that the diabetes 
mellitus requires insulin, and the veteran's diabetes 
mellitus does not require insulin, his appeal for a higher 
rating for diabetes mellitus must be denied.  The Board does 
not find evidence that the evaluation for the veteran's 
diabetes mellitus should be increased for any separate period 
based on the facts found during the whole appeal period.  
Evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Coronary artery disease

Service connection for coronary artery disease with coronary 
artery bypass graft was established by the August 2002 rating 
decision.  The RO assigned a 60 percent evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7017, and that evaluation 
remained in place until the veteran filed his current claim 
for an increased rating in March 2004.  

For rating diseases of the heart, one MET is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
38 C.F.R. § 4.104, Note 2.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for rating, and a laboratory determination of METs 
by exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
Id.

Diagnostic Code 7017 provides ratings for disability 
following coronary bypass surgery.  For three months 
following hospital admission for surgery, a 100 percent 
rating is assigned.  Id.  In this case, VA clinical records 
document that the veteran underwent coronary bypass surgery 
in February 2002.  In the June 2002 rating decision, the RO 
assigned a rating of 100 percent for the period from February 
2002 to June 2002.  

The Board is aware of the statement in a February 2008 VA 
examination report that the veteran underwent coronary artery 
bypass surgery at the VA medical facility in Dallas Texas in 
February 2004.  However, VA clinic notes from October 2003 
and from April 2004 refer to a coronary artery bypass graft 
in February 2002 with no mention of plans for or the 
occurrence of heart surgery in February 2004.  Given that the 
month of surgery, February, is the same in both the February 
2008 report and the clinic notes, the Board finds that the 
year stated in the examination report, "2004" is either a 
dictation or a typographical error.  Therefore, the Board 
concludes that the veteran underwent coronary bypass artery 
graft surgery in February 2002 and did not undergo such 
surgery in February 2004.  

After the three month period following surgery, a 100 percent 
rating is assigned for status post coronary bypass surgery if 
such results in chronic congestive heart failure, or; a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.

Status post coronary bypass surgery resulting in more than 
one episode of acute congestive heart failure in the past 
year, or; where a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is rated 60 percent 
disabling.  Id.  

In addition to the preceding rating criteria, and during the 
pendency of the veteran's appeal, VA revised that portion of 
the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 
7020 - the revision effective from October 6, 2006.  See 71 
Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 
4.100.  The revised regulation contains the following new 
provisions:  (1) In all cases, whether or not cardiac 
hypertrophy or dilatation (documented by electrocardiogram, 
echocardiogram, or X-ray) is present and whether or not there 
is a need for continuous medication must be ascertained.  (2) 
Even if the requirement for a 10 percent rating (based on the 
need for continuous medication) or a 30 percent rating (based 
on the presence of cardiac hypertrophy or dilatation) is met, 
MET testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis.  (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.  Id.

Generally, when a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If so, VA ordinarily should not apply 
the new provision to the claim -- however, if there are no 
resulting retroactive effects, VA ordinarily must apply the 
new provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  The former criteria, on the other 
hand, if more favorable, may be applied without any such 
limitations.  

Here, the revised regulation regarding evaluation of the 
relevant cardiovascular disorders may be applied as of the 
October 6, 2006 effective date.  Although the veteran has not 
yet received notice of these provisions, such notice could 
not result in any higher rating than that awarded for the 
relevant time frames.  In that regard, testing specified in 
the October 2006 revision was conducted; i.e.,  MET testing 
and left ventricular ejection fraction were conducted.  
Hence, the lack of notice of the revision was merely harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993), 4 Vet. 
App. at 384 (if the Board addresses an issue not first 
considered by the RO, the Board must discuss whether this is 
prejudicial to the veteran).  

VA clinic notes from January 2005 state that the veteran 
underwent diagnostic tests in April 2004 which showed normal 
left ventricle ejection fraction and underwent an exercise 
tolerance test in October 2004 that resulted in 7 METs.  

VA clinic notes from June 2006 report that the veteran was 
admitted to the coronary care unit status post coronary 
angiography and intervention with stenting.  A diagnosis was 
rendered of three vessel coronary artery disease.  VA clinic 
notes from March 2007 report a past medical history of 
coronary artery disease with occlusion shown during a June 
2006 cardiac catherization and percutaneous coronary 
intervention and stent implantation.  

Also of record are July 2007 VA reports of diagnostic 
testing, titled as nuclear gated single-photon emission 
computed tomography (SPECT) ejection fraction and nuclear 
gated SPECT wall motion.  Stress testing results included 
that the veteran exercised for three and one-half minutes, 
achieving a work level of 4.8 METs.  Calculated ejection 
fraction is listed as 38 percent.  An impression was rendered 
of an abnormal study with no signs of ischemia seen, and an 
ejection fraction of 38 percent.  

In February 2008, the veteran underwent a VA heart 
examination.  The examiner indicated that he had reviewed the 
veteran's claims file.  He reported that the veteran had 
recurrent chest pains and three stents implanted in 2007.  
The examiner also commented that a stress test conducted in 
May 2007 resulted in findings of 6.2 METs.  The examiner 
stated that the test was discontinued due to fatigue but 
without chest pain or diagnostic changes at a low functional 
capacity.  This examiner also commented that a July 2007 
echocardiogram showed a mildly dilated left atrium, normal 
wall function and preserved left ventricular systolic 
function with no significant valvular abnormality.  The 
ejection fraction was over 50 percent, providing evidence 
against this claim.  A chest x-ray revealed a normal sized 
heart.  

No other evidence of record is more favorable to the 
veteran's claim.  

Here, whether the veteran's ejection fraction is 38 percent, 
or greater than 50 percent, does not change the outcome of 
this decision.  Both values are between 30 and 50 percent, 
consistent with a 60 percent evaluation and well outside the 
value needed for a 100 percent evaluation.  Similarly, all 
evidence shows that the veteran's heart disease does not 
result in chronic congestive heart failure or limit his 
workload to 3 METs or less due to dyspnea, fatigue, angina, 
dizziness, or syncope.  All clinical notes and VA examination 
results provide evidence against assigning a rating higher 
than the 60 percent already assigned.  There is no evidence 
favorable to assigning a rating higher than 60 percent for 
the veteran's coronary artery disease.  

As explained above, the preponderance of evidence of record 
is against any increase in the evaluations assigned for the 
veteran's coronary artery disease for any period based on the 
facts found during the whole appeal period.  Evidence of 
record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the- doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Hypertension

Service connection for hypertension as secondary to diabetes 
mellitus was established in the August 2002 rating decision.  
In that rating decision, the RO assigned an evaluation of 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101 and that evaluation remained in effect until the veteran 
filed his current claim for an increased rating in March 
2004.  

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; as the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  A 20 percent evaluation is assigned 
for hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.  Hypertensive vascular 
disease with diastolic pressure predominantly 120 or more is 
rated 40 percent disabling.  Id  Hypertensive vascular 
disease with diastolic pressure predominantly 130 or more is 
rated 60 percent disabling.  Id.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.

During the June 2004 VA examination, three blood pressure 
measurements were obtained as follows:  180 mm. systolic / 87 
mm. diastolic, 178 mm. systolic / 87 mm. diastolic, and 172 
mm. systolic / 85 mm. diastolic.  

In February 2008, the veteran underwent VA examination to 
determine the severity of his hypertension.  Blood pressure 
readings during this examination were as follows:  140 mm. 
systolic / 76 mm. diastolic, 142 mm. systolic / 78 mm. 
diastolic, 138 mm. systolic / 76 mm. diastolic.  The examiner 
stated that there veteran's heart was of normal size and 
there were no arteriosclerotic complications of hypertension.  

No other evidence of record is more favorable to the 
veteran's claim than the results of the June 2004 VA 
examination.  

Thus, all evidence of record shows that the veteran's 
hypertension manifests as diastolic reading predominantly 
less than 90 and systolic readings predominately less than 
190.  Hence, all evidence is against assigning an evaluation 
higher than 10 percent disabling.  The Board does not find 
evidence that the evaluation for the veteran's hypertension 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for his hypertension and his claim must be denied. 
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in May 2004, March 2006, and May 
2008.  Taken together, these letters fully addressed all 
three notice elements.  

Only the May 2004 letter was sent prior to the initial RO 
decision in this matter.  That letter informed the veteran 
that the evidence to substantiate the veteran's claims for 
increased ratings should be evidence showing that his 
disabilities had increased in severity.  The Board is aware 
that the Vazquez-Flores decision, issued after May 2004, 
clarified that VA's duty to notify under the VCAA was not 
satisfied by merely telling the veteran that the evidence 
must show that his disability had increased in severity.  
However, the May 2004 letter did provide the veteran with 
examples of the type of evidence needed to substantiate his 
claims for increased ratings, informing him that probative 
evidence would include statements from his physicians, 
clinical data, and statements from persons describing how his 
disabilities had worsened.  This letter also informed the 
veteran of the veteran's and VA's respective duties for 
obtaining evidence.  

Regardless, the Board acknowledges that notice provided to 
the veteran in the May 2004 letter was insufficient.  
Therefore, sufficient VCAA notice was not provided to the 
veteran prior to the initial decision by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The VCAA duty to notify was completely satisfied subsequent 
to the initial RO decision by way of the letters sent to the 
veteran in March 2006 and May 2008, which fully addressed all 
notice elements.  The March 2006 letter informed the veteran 
as to how VA generally assigns effective dates and disability 
ratings.  This letter also informed him as to the kinds of 
evidence needed to substantiate his claims and of VA's and 
the veteran's respective duties in obtaining such evidence.  
The May 2008 letter provided the veteran with the rating 
criteria found in the specific diagnostic codes under which 
his coronary artery disease and hypertension are evaluated.  
These are the only disabilities on appeal that are rated 
under criteria requiring special measurements or test 
results.  

Although the March 2006 and May 2008 notice letters were not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond, but the RO also 
readjudicated the case by way of a Supplemental Statement of 
the Case issued in June 2008, after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and afforded the veteran VA medical examinations on 
June 2004, May 2007, and February 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


